          Case 1:21-cr-00360-JPB-AJB Document 5 Filed 09/15/21 Page 1 of 1


U.S. Department of Justice
United States Attorney




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF GEORGIA


 UNITED STATES OF AMERICA                                         Indictment/Information

 V.
                                                                 l a lCR- 360
 Bolaji Kazeem Owolabi
 Agent to Arrest
                                                                     r;-
                                                                     !     1SSUED AN .,ELIVERED
                                                                           TO U.S. MARSHAL
                                                                                 Qtl   ,111,1~,
                                                                           8Y:     ~
                                                PRAECIPE                   - ~:::::fl&':~~c.r-::P-U-TY--C-L-ER-K

    The Clerk is hereby directed to issue a warrant for arrest, certified copy (copies) of indictment
attached, returnable instanter, in the above-stated case.


                                                      Kelly K. Connors
                                                      Assistant United States Attorney


Filed In Clerk's Office, this _ _ _ day of _ _ _ _ _ , 20 __ .                           FILEDINOPEN COllRT
                                                                                             U.S.D.C. - Atlanta


                                    Clerk
                                                                                           SEP 15 2021
                                                                                       KEViN P. \NEI MER, Clerk
                                                                                         By· 1 7 "oepUtf Cle'lk
By ____________________
                                 Deputy Clerk


                                                                                              Form No. USA-19-8
                                                                                                 (Rev. 08/06/87)
                                                                                               N.D.Ga. 08/26/94
